ADAMS, Circuit Judge
(dissenting). I am unable to agree with the majority in this case. I think the evidence clearly warranted submission to the jury of the issues here involved. The evidence, including the failure to observe the requirements of the laws of Arkansas, strongly tends to show negligence on the part of the company in moving its train of cars which killed decedent. At that time the citizens of Pine Bluff, including men, women, and children, were desperately struggling to save their household goods from conflagration by carrying them southward across the railroad tracks to a place of safety. No other direction was available to them. A train of freight cars which obstructed their flight had been opened, making a passageway of four or five feet in width, through which they had for 45 minutes been permitted to pass and repass. Prom 1,000 to 1,500 excited persons were making or liable at any time to make use of the passageway. The situation was such that the engineer in charge of the switch engine, when ordered to couple on and move the train eastward, thereby closing up the gap or passageway, at first refused to do it. Pie testified thus:
“When the switchman ordered me to go on that track, I told him that itwouldn’t do; that we would kill somebody if we did, or were liable to do so. I didn’t want to move that car; but he ordered me to, and it was my duty to obey. * * * I knew that the whole space in there was filled with people and that they were passing to and fro. I knew that they were carrying things there and putting them down; but he signaled me on, and I had to go.”
While decedent had no property exposed to the peril of the fire which required moving, he was engaged in assisting others who had. He was not a trespasser. Not only does the evidence tend to show, but I think it conclusively shows, that he was rendering assistance by direction of defendant’s agents. He was employed in the defendant’s shops nearby, and with many other workmen was out doing what he could-to aid the distressed citizens of the place. James Frazier, the chief of the fire department, testified that Mr. E. A. Peck, the division superintendent of defendant, was there, and that he told him that “he had had the shops closed down, and ordered the men to come down and help save the stuff.” He also testified that the superintendent told him “to keep them as long as they could do any good.” Mr. Peck fails to deny this testimony. While Mr. Wheelan, the foreman of the shops testified in his direct examination as stated in the opinion of the majority, he testified on cross-examination as follows:
“I went to the fire after all the men had gone. They did- not come back that evening. The majority of them lived in the burnt district, and X suppose they went to help. We did not dock any of them for the time lost.”
Not only was decedent aiding the stricken people by consent of his employer, but there is ample evidence tending to show that he and all others were by like consent of the company passing over the railroad tracks and between the cars 'in question in the performance of their work. They had, with the full knowledge and consent- of the company, been doing it for 45 minutes before Springer was killed, and not only had no objection been made by any of the officers or agents of the company, but they had facilitated the use of the *811tracks and passageway by the people. Tlie defendant generously and commendably acceded-to the exigent demand of the occasion. It allowed or licensed the use of its track and passageway between the cars by the people. It does not take the time required to bar rights by the statute of limitations to establish a license. It may be established in a short time for a particular and temporary purpose, and in my opinion it was so done in this case. Springer was obeying the command of the defendant in doing what he did at the time he was killed, and he and others engaged with him were crossing over the tracks and making use of the passageway in question by the license and invitation of the defendant. While Springer and the others were responding to that invitation, the law required the exercise on defendant’s part of ordinary care and prudence for their safety. Bennett v. Railroad Co., 102 U. S. 577, 26 L. Ed. 235; Foster v. Portland Gold Min. Co. 52 C. C. A. 393, 114 Fed. 613; Carleton v. Franconia Iron & Steel Co., 99 Mass. 216.
Importance seems to be given by the majority to the fact that there were some oil tanks on cars in the yard which were liable to- he. ignited, and therefore required hasty removal. There is evidence that the oil tanks were in no danger, and also evidence that they were in danger of ignition; hut, assuming the fact to be that they were in danger, that fact affords no reason for departure from the general rule governing the conduct of the defendant towards others situated like Springer. It could not disregard its duty to them to save its own property. Both required consideration and attention. The exposure of the oil tanks and all the other facts as they existed were entitled to consideration in determining whether under all the circumstances the defendant exercised ordinary care. The more complicated and complex the facts, the more reason is there for submitting them to the consideration of a jury, whose appropriate function is to weigh and determine them. While I think it conclusively appears that Springer was killed by the negligent act of the defendant company — that is, by failure to exercise ordinary care for his safety-r-I cannot be mistaken in saying that there was substantial evidence tending to show that its negligence caused his death. This is all that is necessary to require a submission of the issue of negligence to the jury.
This brings me now to a consideration of the issue of contributory negligence upon which the majority rely for affirmance. Before considering this it is well to take our bearings in the law. Contributory negligence is a defense which the defendant is required to plead and prove. It is properly defined to be a failure to exercise ordinary care for one’s own safety, and by “ordinary care” is meant that kind of care which ordinarily prudent persons usually exercise in similar circumstances. The defendant, therefore, had the burden in this case of showing that at the time Springer was killed he failed to exercise that care for his own safety which ordinarily ’prudent persons generally do in circumstances like those in which he was placed at the time. The rule is well established, too, that the defense of contributory negligence must be made out by proof that would satisfy all reasonable men in the exercise of a fair and honest judgment, before the *812court-can take the issue from the jrrry and say as a matter of law that the defense has been sustained and direct a verdict for the defendant accordingly. Now, how about the facts in this case? Do they show so conclusively that all reasonable men in the exercise of fair and honest judgment would say so that Springer was not at the time he was injured exercising the care and prudence for his own safetjr which ordinarily prudent persons usually do in like circumstances? That is the question. If it is answered in the affirmative, the case should have been taken from the jury, as it was. If it is answered in the negative, the issue should have been submitted to the jury for its exclusive determination.
What are the facts? Everybody was excited. From 1,000 to 1,500 anxious people were straining every nerve to save their own and their neighbors’ property from the conflagration raging close by. As one witness put it:
“Everybody was excited, and tbe people running around the tracks did not know bow much danger they encountered. There was no other way of escape. * * * If they went north, there was the river. If they went west, they had to go through the fire. South and east were the yards and shops.”
Another witness said:
“There must have been 1,000 or 1,200 people crossing and reerossing those tracks. They were scattered everywhere — all over the yard and tracks where they were carrying goods. Others were passing and repassing through the opening, carrying goods through. There were men, women, and children.”
Another said:
“The tracks were covered with people running to and fro, trying to save their things. The only way to save them was across the railroad tracks.”
In this condition of intense excitement, confusion, and distraction, Springer had already carried one load of goods through the passageway, deposited it in a place of safety, returned for a second load, and was carrying that along the way and between the cars, which he had already once found perfectly safe. When he approached the opening there was no. person there to warn him that the gap was to be closed. He possibly might have said to himself that the defendant would perform its statutory dirty and provide a lookout if it was about to move its train, especially in circumstances of such peril to many as then surrounded the situation. It may be conceded that witness McKay, a part only of whose testimony is found in the majority opinion, had been there a short time before. He said:
“There was quite a number of fellows running back and forth through there.”
He also said:
“You had better look out. There is an engine coming against that ear.”
But this is not all his evidence. He further said:
“I spoke to them in a pretty good voice, just a little- louder than I am now using on the witness stand. I walked1 right through there, and kept walking. I did not stop long enough to see whether those who were coming and going with furniture heard me or not.”
*813He not only testified that he walked east about two car lengths on the north side of the car, but he added:
“Then everybody said there was a man killed.”
This testimony, in my opinion, falls far short of showing conclusively, or even persuasively, that McKay gave Springer notice of the intended movement of the train of cars. All it necessarily means is that he (McKay) passed along in the midst of the prevailing noise and confusion, and in a tone of voice not much louder than a witness employs in a quiet courtroom made his announcement. Tut where was Springer then? McKay walked the distance of two car lengths before the commotion naturally incident to so grave a matter as taking the life of a human being broke out. We may reasonably infer from this that, as Springer with his heavy load of household goods upon him would not be likely to walk faster than McKay who was without any burden, the former was at least two car lengths away from the opening when McKay in a moderate tone of voice made his announcement. We may also reasonably enough assume that, in the midst of the crowd of people and the inevitable noise and confusion, Springer could not have seen McKay or heard his announcement, even if he had been nearer than two car lengths from the opening. I do not think any one can fairly-read the testimony- of McKay without concluding that it is a matter of conjecture, pure and simple, whether, under the circumstances surrounding him at the time, Springer did in fact see or hear McKay, or whether he in the exercise of ordinary care could have seen or heard him.
But it is said that Woody, the field switchman, gave some notice ■which Springer negligently failed to heed. He was the one who gave the signal to the engineer to come ahead. Some of his evidence is (| noted in the opinion, but not all. He testified on cross-examination that he “did not see anybody carrying goods through the opening, that he did not warn anybody at that particular opening, that •he could not see people going through the gap because people were between him and the gap, and that he had to look over their heads to see that there was a gap.” He also testified on cross-examination that the persons lie “was hollowing at were going over the draw-heads” at other places than between the cars at the opening. The facts to which I have just called attention, as well as the many reasonable inferences to be drawn from the attending facts and circumstances, take away from the evidence of witness Woody that conclusiveness requisite to declare its legal effect. He, like McKay, utterly fails to make certain, or even probable, the fact that' Springer either heard, or in the exercise of ordinary- care ought to have heard, any warnings given for the movement of the train.
There was evidence tending to show that a bell was ringing on the switch engine as it approached the west side of the train of cars, but that evidence was discredited by the proof that there were two switch engines carrying bells, and that the sound might have emanated from the other engine. It is also not unfair to assume that the noise and confusion would prevent Springer from hearing the bell or appreciating its meaning, inasmuch as the engine moving the train, even *814if the bell was on it, was a good many car lengths away from the gap.. Witness Bobbitt is also relied upon as giving testimony which justified the peremptory instruction in favor of the defendant'. He testified that:
“He saw Springer go between the cars carrying some household goods. He was going straight ahead, looking south, without looking east or west. If he had looked, he could have seen the engine coming.”
When his testimony is critically examined, as it ought to be in a case of this kind, all he really states is that just as Springer was entering the gap he was looking south, and did not look east or west. Non constat he might a moment before only have given the requisite attention. Union Pacific R. Co. v. Rosewater (C. C. A.) 157 Fed. 168. Moreover, this witness is discredited by his failure to observe-other things which undoubtedly occurred.
Other evidence found in the record is relied upon, and particularly that of two women, who stated that they saw the engine approach the west end of the train, and in their opinion Springer might have seen it if he had looked.
The foregoing is substantially all the evidence upon which we are asked to justify a peremptory instruction given to the jury below on the ground of Springer’s contributory negligence. If, in fact, it is-not all of the evidence on that subject, it fairly represents in its uncertainty and inaccuracy the body of the evidence relied upon for that purpose. I am unable to find in it that certainty requisite for a direction as a matter of law that Springer failed to exercise ordinary care for his own safety. In actions of exigency, of high state of excitement, of confusion and noise, people do not ordinarily act with the same coolness, deliberation, and foresight as they exhibit on occasions when conditions favor calm and deliberate mental processes. This most natural, human infirmity ought to be, and has been, recognized judicially in the determination of questions of ordinary care. Mr. Justice Holmes, when one of the judges of the Supreme Judicial-Court of Massachusetts, in the case of Pomeroy v. Westfield, 154 Mass. 462, 465, 28 N. E. 899, on this subject said as follows:
“But, further, in determining the right of a plaintiff to recover, there are-two elements to be considered: First, how far he is chargeable with knowledge of the danger which he incurred1; and then, under what exigency he acted. That is to' say, the exigency legitimately may affect, not only the question how far he appreciated or ought to haye appreciated the danger but also how far he could run a risk known to be greater than prudently could he incurred under ordinary circumstances without losing his right to recover in case lie was hurt.”
Judge Macfarlane, speaking for the Supreme Court of Missouri in Dickson v. Omaha & St. L. Ry. Co., 124 Mo. 140, 27 S. W. 476, 25 L. R. A. 320, 46 Am. St. Rep. 429, lays down the rule that in circumstances of emergency a person is not chargeable with negligent • if he fails to appreciate the safest and best course to pursue JucL, Barclay, speaking for the Supreme Court in Schroeder v. C. & A. Ry. Co., 108 Mo. 322, 18 S. W. 1094, 18 L. R. A. 827, says that, ordinary care to avoid an injury by a person must “be judged from *815the standpoint furnished by the facts of the particular case, and also by considering the exigency under which he acted.”
The foregoing cases do not state any new rule, but rather afford a clear statement of a necessary corollary of the old one, which we daily apply in defining ordinary care to be that care which ordinarily prudent persons exercise under similar circumstances. As ordinary care in a given case is measured by what ordinarily prudent persons do under similar circumstances, it follows necessarily that the circumstances of a given case not only may, but must, be considered in determining the issue of ordinary care as involved in that case. In view of the peculiar facts of this case and the applicatory law. I believe a great injustice has been done to the plaintiff in error by the judgment of the majority. Adherence to the letter of the “look and listen” doctrine has superseded the proper regard for its spirit, and the function of a jury in a case peculiarly appropriate for its exercise has been usurped by the court.